Citation Nr: 0706788	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-26 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether forfeiture of the appellant's rights to Department of 
Veterans Affairs (VA) death pension benefits under the 
provisions of 38 U.S.C.A. § 6103(a) (West 2002) is proper. 


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel






INTRODUCTION

The veteran's military status has been verified as follows: 
Beleaguered from January 2, 1942 to April 8, 1942; missing 
from and to April 9, 1942; and Regular Philippine Army 
service from March 4, 1945 to March 15, 1945.  The veteran 
has no recognized prisoner of war (POW) status.  The veteran 
died in July 1994.  The appellant is the veteran's surviving 
spouse.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 2004 decision of the Director of the 
Compensation and Pension (C&P) Service which determined that 
the appellant has forfeited all rights, claims and benefits 
under the laws administered by the VA under 38 U.S.C.A. 
§ 6103(a) (West 2002).

This claim was previously remanded by the Board in June 2006.  
The required development has been completed.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (noting Board's duty to 
'insure [the RO's] compliance' with the terms of its remand 
orders).  Therefore, the Board may proceed with its review of 
the appeal. 


FINDING OF FACT

The appellant submitted a fraudulent joint affidavit relating 
to the veteran's purported POW status; the evidence is clear 
and convincing that she knowingly submitted false or 
fraudulent statements in support of her claim. 







CONCLUSION OF LAW

The statutory criteria for forfeiture of the appellant's 
rights, claims, and benefits under the laws administered by 
VA have been met beyond a reasonable doubt.  38 U.S.C.A. § 
6103 (West 2002); 38 C.F.R. §§ 3.901, 3.905 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

By August 2002 and June 2006 letters, VA advised the 
appellant of the essential elements of the VCAA.  The 
appellant was advised that in order to not have any VA 
benefits forfeited, the evidence would have to show that she 
did not knowingly make or cause to be made any false or 
fraudulent affidavit, declaration, certificate, statement, 
voucher or paper, concerning any claim for benefits under any 
of the laws administered by the VA.  VA also informed her 
that it would make reasonable efforts to help her get the 
evidence necessary to substantiate her claim but that she 
must provide enough information so that VA could request any 
relevant records.  It told her that it was responsible for 
obtaining any evidence held by a government agency.  The 
appellant was informed that if she had any evidence in her 
possession pertaining to the claim, she should submit it to 
VA.  These letters, therefore, provided the required notice. 

The Board also finds that the VA complied with the specific 
notice requirements under 38 C.F.R. § 3.905(b) (2006).  38 
C.F.R. § 3.905(b) requires that the claimant be issued a 
letter informing her of the proposal to charge her with a 
violation of 38 U.S.C.A. § 6103(a) on the basis of fraud.  
The statute requires that this correspondence set forth the 
relevant statute, a detailed description of the specific 
charges and evidence against the claimant, and of her rights 
to a hearing and representation as well as the right to 
submit evidence in her defense within 60 days.  The RO issued 
an August 2002 letter complying with these requirements.  
Thus, the Board determines that the RO provided the appellant 
with proper notice of the forfeiture charge in accordance 
with 38 C.F.R. § 3.905(b) in its August 2002 correspondence.  
This letter fully complied with the regulatory mandates in 
that it apprised the appellant of the specific charge, the 
evidence against her, relevant statute, and her various 
rights to defend against the charge. See 38 C.F.R. 
§ 3.905(b). 

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  The RO accomplished further 
process and adjudication after the June 2006 letter, as 
evidenced by the November 2006 supplemental statement of the 
case.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  
 
However, as the appellant's claim on appeal is not for 
service connection but rather, addresses whether a forfeiture 
action was proper, the holding in Dingess/Hartman does not 
apply.  Regardless, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim, no benefit is granted to the appellant, no effective 
date will be assigned, and thus there is no prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby). 

Of record are depositions from E.D. and M.D., statements from 
the appellant, service records, and records from the 
Philippine Army.  As this is not a claim for compensation or 
pension, there is no need for a VA medical examination.  

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2006); Pelegrini II, supra; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The appellant has not claimed that 
VA has failed to comply with the notice requirements of the 
VCAA.

Analysis

In the present claim, the appellant asserts that records show 
that the veteran had prisoner of war (POW) status and that 
there is no evidence to show that she fabricated any 
documents to support her claim for death benefits.  
Specifically, the appellant contends that the documents she 
submitted were certified by officials who conducted an oath 
of the Affidavit for Philippine Army Personnel and that she 
has no capacity to fabricate false and fraudulent claims as 
she is a plain housewife with no formal education or degree. 

38 U.S.C.A. § 6103 sets forth the provisions that govern 
forfeiture of a claimant's benefits due to fraud. 38 U.S.C.A. 
§ 6103.  Specifically, § 6103(a) provides that '[w]hoever 
knowingly makes or causes to be made or conspires, combines, 
aids, or assists in, agrees to, arranges for, or in any way 
procures the making or presentation of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper, concerning any claim for benefits under any of the 
laws administered by the Secretary . . . shall forfeit all 
rights, claims, and benefits under all laws administered by 
the Secretary . . . .'  38 U.S.C.A. § 6103(a); 38 C.F.R. § 
3.901(a); see Flores v. Nicholson, 19 Vet. App. 516, 519 
(2006).  VA regulations define 'fraud' as '[a]n act committed 
when a person knowingly makes or causes to be made. . . a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any laws administered by [VA]. . . .'  38 
C.F.R. § 3.901(a); see also Flores, supra.

The Court has determined that § 6103(d)(1) ''authorizes 
forfeiture actions for acts occurring in the Philippine 
Islands after July 4, 1946, the date of Philippine 
independence from its previous status as a territory of the 
United States."  Flores, 19 Vet. App. at 519-20, quoting 
Trilles v. West, 13 Vet. App. 314, 322 (2000) (en banc).  
However, in such an action, VA must follow special 
procedures. Trilles, supra, at 318.  Specifically, the RO 
must send 'to the person affected a written notice containing 
the following: (1) A statement of the specific charges, (2) a 
detailed statement of evidence supporting the charges, (3) 
notice of the right to submit evidence or a statement in 
rebuttal or explanation within 60 days, (4) citation and 
discussion of the applicable statute, and (5) notice of the 
right to a hearing and representation by counsel.' Id.; see 
also 38 C.F.R. § 3.905(b) (setting forth notice requirements 
for forfeiture actions based on fraud).'  Only after such a 
notice is a forfeiture decision to be made.'  Trilles, supra, 
at 318- 19; see also 38 C.F.R. § 3.905(b) ('Forfeiture of 
benefits . . . will not be declared until the person has been 
notified . . . of the right to present a defense').

As previously noted, the RO has provided the appellant with 
all required notice.  

A forfeiture action constitutes an adversarial process 
initiated by VA to protect the public fisc from false or 
fraudulent claims.  Trilles, 13 Vet. App. at 326.  As an 
adversarial process, the declaration of forfeiture requires 
the VA to apply the 'beyond a reasonable doubt' standard. 
Id., at 318, 326-27 (noting that 'VA adheres to th[e] beyond-
a-reasonable-doubt standard' in forfeiture cases).  Such a 
standard of proof is significantly higher than the typical VA 
claims adjudication standard, and is also higher than the 
'clear and unmistakable evidence (obvious or manifest)' test 
required to rebut the presumption of aggravation under 38 
C.F.R. § 3.306(b) and the 'clear and convincing evidence' 
test set forth at 38 C.F.R. § 3.343(c) (2006) required to 
show actual employability to reduce a total disability 
rating.  See id., at 327.  VA must therefore determine 
whether the evidence establishes beyond a reasonable doubt 
that the appellant knowingly made or caused to be made false 
or fraudulent statements concerning a claim for benefits. 
Such a determination is a question of fact.  See Macarubbo v. 
Gober, 10 Vet. App. 388, 389 (1997). 

Service department records show that the veteran was in a 
beleaguered from January 2, 1942 to April 8, 1942; missing 
from and to April 9, 1942; and had Regular Philippine Army 
service from March 4, 1945 to March 15, 1945.  Service 
department records do not document a recognized POW status.  

In March 1968, the veteran submitted a statement claiming to 
be a POW from April 9 to April 26, 1942.  In an August 1968 
claim for benefits, the veteran again claimed POW status from 
April 9 to April 26, 1942.  In a September 1968 statement 
signed by the veteran, he did not claim POW status.  The 
veteran died in July 1994.

After the veteran's death, the appellant applied for death 
benefits in October 1999.  In support of her claim, she 
submitted a record from the United States Army Forces Western 
Pacific Recovered Personnel Division showing the veteran's 
status as a POW from April 11, 1942 to July 27, 1942 and an 
affidavit for Philippine Army personnel signed by the veteran 
stating that he was a POW from April 11, 1942 to July 27, 
1942.  Additionally, she submitted the veteran's death 
certificate, reflecting his death in July 1994 due to cardiac 
respiratory arrest, heart failure, and hypertensive vascular 
disease, and their marriage certificate.  

The appellant also submitted a July 2001 joint affidavit from 
E.D. and M.D. stating the following:

We, certify that [N.D.]  is our comrade-
IN-ARMS concentrated at [Camp O'Donnell], 
Capas Tarlac during World War II from 
April 11, 1942 to July 27, 1942.

The document states that the affidavit was issued at the 
request of the appellant for record purposes and contains 
the typewritten names and purported signatures of E.D. and 
M.D. at the bottom.  The document also reflects that it was 
subscribed and sworn on July 2001 in Iba, Zambales before 
J.P., Notary Public.  

Along with this document, the appellant submitted a letter 
stating that she attached the evidence to show that the 
veteran was incarcerated from April 11, 1942 to July 27, 
1942 and that the certification attached showed that the 
veteran was the companion of E.D. and M.D.  This letter was 
signed by the appellant. 

The RO certified that M.D. and E.D. were both considered 
POW's for VA purposes.

In May 2002, a deposition was taken from M.D.  M.D. stated 
that he knew the veteran and the appellant.  M.D. stated 
that he never saw the veteran at Camp O'Donnell Capas Tarlac 
during his captivity and only saw the veteran once during 
their death march in Pampanga.  He also reported that he and 
the veteran surrendered to the Japanese Imperial Army.  With 
regards to the affidavit, M.D. stated that the affidavit was 
brought to him by the veteran's son and told that the 
content of the affidavit stated that he saw the veteran 
during the death march.  He reported not knowing that the 
affidavit stated that the veteran was his comrade-in-arms 
concentrated at Camp O'Donnell, Capas Tarlac from April 11, 
1942 to July 27, 1942.  M.D. also stated that he did not 
read the affidavit when he signed it and that he did not 
know E.D. during his incarceration.  M.D. specifically 
stated that while the signature on the affidavit was his, 
the content of the affidavit was not true.

In a May 2002 deposition, E.D. reported that he knew the 
veteran but not the appellant.  He stated that he never saw 
the veteran at Camp O'Donnell, Capas Tarlac, during his 
captivity.  With regards to the July 2001 affidavit, E.D. 
stated that he could not remember the affidavit and that he 
did not receive money consideration to execute the 
affidavit.  E.D. reported that the signature appearing at 
the bottom of the July 2001 affidavit was not his true and 
customary signature.  He also stated that while he knew 
M.D., he did not see him at Camp O'Donnell, Capas Tarlac 
during his captivity.  E.D. also attached several copies of 
his signature to the deposition.

The Board first notes its obligation to determine "the 
credibility and probative value of all evidence, account for 
that evidence that it finds persuasive or unpersuasive, and 
provide the reasons for its rejection of any material 
evidence favorable to the claimant."  Friedsam v. 
Nicholson, 19 Vet. App. 555, 561 (2006); accord Gabrielson 
v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990); see 38 U.S.C.A. § 
7104(d) (West 2002).  The Board thus enjoys the authority to 
"discount the weight and probity of evidence in the light 
of its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997). 

In the present claim, the appellant submitted the July 2001 
affidavit from E.D. and M.D., purporting that the veteran was 
at Camp O'Donnell, Capas Tarlac.  This evidence was submitted 
along with a letter from the appellant; additionally, the 
affidavit itself notes that it was prepared for the 
appellant's record.  When questioned, both M.D. and E.D. 
reported that the July 2001 affidavit was not an accurate 
statement. Specifically, E.D. stated that the signature on 
the July 2001 affidavit was not his and M.D. reported not 
knowing that the affidavit stated that the veteran was his 
comrade-in-arms concentrated at Camp O'Donnell, Capas Tarlac 
from April 1, 1942 to July 27, 1942.  As E.D. and M.D. have 
reported that the affidavit was not accurate and E.D. 
specifically stated that the signature on the affidavit was 
not his own, the Board finds that the July 2001 affidavit was 
false.

Having concluded that the July 2001 affidavit was false, the 
Board must determine if the appellant knowingly made or 
caused to be made the July 2001 false affidavit.  Here, 
though the appellant claims that she had no capacity to 
fabricate the false or fraudulent documents, the evidence 
clearly shows that the July 2001 affidavit was prepared 
solely for her records, as noted at the bottom of the 
affidavit.  Additionally, the appellant submitted this 
affidavit along with a letter she had written.  In this 
letter, she specifically made reference to the July 2001 
affidavit.  Given that the affidavit was prepared for the 
appellant and submitted by the appellant, this evidence 
demonstrates beyond a reasonable doubt that the appellant 
knew of the preparation of the July 2001 affidavit. Thus, the 
Board finds that she 'knowingly ma[de] . . . a false or 
fraudulent affidavit, declaration, certificate, [or] 
statement' within the meaning of  38 U.S.C.A. § 6103(a).

The Board concludes that the evidence shows beyond a 
reasonable doubt that the appellant violated the terms of 38 
U.S.C.A. §6103(a), and therefore, forfeiture of her VA 
benefits is proper.



ORDER

The declaration of forfeiture against the appellant was 
proper under 38 U.S.C.A.      § 6103(a) and the appellant's 
appeal is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


